Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered October 1, 1971, convicting him of criminal possession of a dangerous drug in the fourth degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment not to exceed five years. Sentence reversed, on the law, and case remitted to the Criminal Term for resentenee in accordance with sections 207 and 208 of the Mental Hygiene Law. Defendant was charged with a felony and appeared to be addicted to heroin (see Mental Hygiene Law, § 207). Accordingly, he could not be sentenced until there was compliance with sections 207 and 208 of the Mental Hygiene Law which require, inter alia, that the court order a physical examination to determine if defendant is an addict and have the report of the examination before it prior to imposing sentence (People v. Batson, 39 A D 2d 586; People v. Largue, 38 A D 2d 833; People v. Sczerbaty, 37 A D 2d 428; People v. Odom, 32 A D 2d 651). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.